UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement AntriaBio, Inc. (Exact Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ANTRIABIO, INC. 890 Santa Cruz Avenue Menlo Park, CA 94025 Notice of Action by Written Consent To all stockholders of AntriaBio, Inc.: The purpose of this letter is to inform you that on December 13, 2013, the board of directors (the “Board”) of AntriaBio, Inc., a Delaware corporation (the “Company”), and the holders of a majority of the Company’s voting capital stock, by written consent in lieu of a meeting, approved a reverse split of the Company’s common stock, par value $0.001 per share, so that every six (6) outstanding shares of the Company’s common stock before the reverse split shall represent one (1) share of the Company’s common stock after the reverse split (the “Reverse Split”).In addition, on March 26, 2014, the Board, by special meeting of the Board, and the holders of a majority of the Company’s voting capital stock, by written consent in lieu of a meeting, approved the adoption of the Company’s 2014 Stock Option and Incentive Plan (the “Plan”) WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF AN ANNUAL MEETING OR SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. The accompanying Information Statement, which we urge you to read carefully, describes the Reverse Split and the Plan in more detail, and is being furnished to our stockholders for informational purposes only, pursuant to Section 14(c) of the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations prescribed thereunder.Pursuant to Rule 14c-2 under the Exchange Act, the Reverse Split and the Plan may not be effective until at least twenty (20) calendar days after the mailing of the accompanying Information Statement to the Company’s stockholders.Notwithstanding the foregoing, we must notify the Financial Industry Regulatory Authority of the Reverse Split by filing the Issuer Company Related Action Notification Form no later than ten (10) days prior to the anticipated record date for stockholder approval of such actions. BY ORDER OF THE BOARD OF DIRECTORS April 10, 2014 /s/ Nevan Elam Nevan Elam, Chief Executive Officer 1 ANTRIABIO, INC. 890 Santa Cruz Avenue Menlo Park, CA 94025 Information Statement April 10, 2014 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Introduction This Information Statement is being mailed to the stockholders of AntriaBio, Inc., a Delaware corporation (hereinafter referred to as the “Company”, “we”, “our”, “us” or “AntriaBio”), on or about April 10, 2014 in connection with the corporate action described below.On December 13, 2013, the Company’s board of directors (the “Board”) and stockholders (collectively, the “Consenting Stockholders”) holding a majority of the issued and outstanding shares of common stock (the “Common Stock”) of the Company, acting by written consent in lieu of a meeting, approved an amendment to the Company’s certificate of incorporation (the “Certificate of Incorporation”) to effect a one (1) for six (6) reverse stock split (the “Reverse Split”) so that every six (6) outstanding shares of the Common Stock before the Reverse Split shall represent one (1) share of Common Stock after the Reverse Split. In addition, on or about March 26, 2014, the Board, acting at a special meeting of the Board and the Consenting Stockholders, acting by written consent in lieu of a meeting, approved the adoption of the Company’s 2014 Stock Option and Incentive Plan (the “Plan”). Accordingly, this Information Statement is furnished solely for the purpose of informing stockholders, in the manner required under Regulation 14C of the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”), of the corporate actions set forth herein. No other stockholder approval is required.The record date for determining stockholders entitled to receive this Information Statement has been established as the close of business on March 26, 2014 (the “Record Date”). The Delaware General Corporation Law permits any action that can be taken at an annual or special meeting of stockholders to be taken without a meeting, without prior notice and without a vote, if the holders of outstanding stock having not less than the minimum number of votes that will be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted to consent to such action in writing.The approval of the Reverse Split and the adoption of the Plan require the affirmative vote or written consent of the majority of the issued and outstanding shares of the Common Stock. Common Stock On March 31, 2014, there were 40,000,000 shares of the Common Stock issued and outstanding, of which the Consenting Stockholders hold approximately 75%, or 30,000,000 shares of Common Stock.Each share of the Common Stock entitles the holder to one vote per share of the Common Stock. 2 The following table sets forth the names of the Consenting Stockholders, the number of shares of the Common Stock held by each Consenting Stockholder, the total number of votes in favor of the Reverse Split and the adoption of the Plan and the percentage of the issued and outstanding voting equity of the Company that voted in favor thereof. Name of
